UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                  12/17/2018
REGGIE ANDERS and UNDERDOG                                :
TRUCKING, LLC,                                            :
                                                          :
                                        Plaintiffs,       :    16-CV-5654 (VSB)
                                                          :
                      - against -                         :   OPINION & ORDER
                                                          :
                                                          :
VERIZON COMMUNICATIONS INC.,                              :
CELLCO PARTNERSHIP d/b/a VERIZON :
WIRELESS, NATIONAL ACTION                                 :
NETWORK, REVEREND AL SHARPTON, :
and John Does 1–9,                                        :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

Appearances:

Japheth Nthautha Matemu
Law Offices of Japheth N. Matemu
New York, New York
Counsel for Plaintiffs

Raymond G. McGuire
Kristina Cunard Hammond
Kauff McGuire & Margolis LLP
New York, New York

Philip R. Sellinger
Todd Lawrence Schleifstein
New York, New York
Counsel for Defendants Verizon Communications Inc. and Cellco Partnership

David Allen Thompson
Wylie M. Stecklow
Stecklow Cohen & Thompson
New York, New York
Counsel for Defendants National Action Network and Reverend Al Sharpton
VERNON S. BRODERICK, United States District Judge:

         Before me is Plaintiffs Reggie Anders and Underdog Truck, LLC’s motion for

reconsideration under Federal Rule of Civil Procedure 60(b) and Local Civil Rule 6.3, (Doc.

109), of my June 5, 2018 Opinion & Order (“June Order”) granting Defendants’ motions to

dismiss with prejudice, (Doc. 107). Because I find that there is no basis for me to reconsider my

June Order, Plaintiffs’ motion is DENIED.

                  Procedural Background1

         Three months after I issued the June Order, on September 5, 2018, Plaintiffs submitted a

motion to amend opinion, order and judgment. (Doc. 109.) On September 7, 2018, I issued an

order instructing the parties that I would interpret Plaintiffs’ motion as one for reconsideration

pursuant to Federal Rule of Civil Procedure 60(b) and Local Civil Rule 6.3. (Doc. 110.) On

September 12, 2018, Defendants National Action Network (“NAN”) and Reverend Al Sharpton

(“Sharpton,” and together with NAN, the “NAN Defendants”) submitted their opposition, (Doc.

111), and on September 20, 2018, Defendants Verizon Communications Inc. (“VCI”) and Cellco

Partnership d/b/a Verizon Wireless (“Verizon Wireless”) submitted their opposition, (Doc. 112).

Plaintiffs did not submit a reply.

                  Applicable Law

         Federal Rule of Civil Procedure 60(b) and Local Civil Rule 6.3 allow reconsideration or

reargument of a court’s order in certain limited circumstances.2 “Rule 60(b) provides


1
 For purposes of this Opinion & Order, I assume familiarity with the factual and procedural background of the
action, and incorporate by reference the background detailed in my June Order.
2
  Local Rule 6.3 provides that “[u]nless otherwise provided by the Court or by statute or rule (such as Fed. R. Civ. P.
50, 52, and 59), a notice of motion for reconsideration or reargument of a court order determining a motion shall be
served within fourteen (14) days after the entry of the Court’s determination of the original motion, or in the case of
a court order resulting in a judgment, within fourteen (14) days after the entry of the judgment.” Therefore,
Plaintiffs’ motion is arguably untimely. However, I do not address here the timeliness of Plaintiffs’ motion; rather I
address the merits of the motion.



                                                               2
‘extraordinary judicial relief’ and can be granted ‘only upon a showing of exceptional

circumstances.’” Kubicek v. Westchester Cty., No. 08 Civ. 372(ER), 2014 WL 4898479, at *1

(S.D.N.Y. Sept. 30, 2014) (quoting Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 1986)). This

necessarily means that the standard for reconsideration “is strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the

court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

A motion for reconsideration is “neither an occasion for repeating old arguments previously

rejected nor an opportunity for making new arguments that could have been previously

advanced.” Associated Press v. U.S. Dep’t of Def., 395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005). Nor

is a motion for reconsideration a time to “advance new facts, issues or arguments not previously

presented to the Court.” Polsby v. St. Martin’s Press, Inc., No. 97 Civ. 690(MBM), 2000 WL

98057, at *1 (S.D.N.Y. Jan. 18, 2000) (internal quotation marks omitted).

       The decision of whether to grant or deny a motion for reconsideration is “within ‘the

sound discretion of the district court.’” Premium Sports Inc. v. Connell, No. 10 Civ. 3753(KBF),

2012 WL 2878085, at *1 (S.D.N.Y. July 11, 2012) (quoting Aczel v. Labonia, 584 F.3d 52, 61

(2d Cir. 2009)). Generally, a party seeking reconsideration must show either “an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” In re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 702–03 (S.D.N.Y.

2011) (quoting Catskill Dev., L.L.C. v. Park Place Entm’t Corp., 154 F. Supp. 2d 696, 701

(S.D.N.Y. 2001)).

               Discussion

       Although it is not entirely clear, Plaintiffs’ motion appears to assert that the basis for




                                                      3
reconsideration includes the following arguments: (1) in finding grounds for dismissal pursuant

to Rule 12(b)(5) and Rule 4(m) for failure to timely effect service on the NAN Defendants, I

failed to consider that I had allegedly granted an extension of time for service during a

conference on December 8, 2016; (2) in finding that the alleged contract, if enforced, would be

contrary to public policy, I failed to consider that the agreement was protected by the First

Amendment; and (3) my dismissal, pursuant to 12(b)(6), of Plaintiffs’ complaint denied

Plaintiffs’ right to due process because it failed to grant them “an opportunity to develop their

case by way of discovery and trial.” (See Doc. 109, at 2–3.)

       With the exception of off-hand references to the Constitution, Plaintiffs’ vague and

unsupported motion does not cite to any statute, case law, or other controlling authority.

Therefore, even under a generous reading of the motion, Plaintiffs have failed to demonstrate “an

intervening change of controlling law.” See Beacon Assocs. 818 F. Supp. 2d, at 702 (internal

quotation marks omitted). Similarly, Plaintiffs’ motion does not attach or call my attention to

“the availability of new evidence.” See id. (internal quotation marks omitted). Therefore, I must

consider each of Plaintiffs’ three bases for reconsideration as an argument that some action is

needed to “correct a clear error” in the June Order to prevent “manifest injustice.” See id.

(internal quotation marks omitted). I will discuss each argument in turn.

               A.      Rule 12(b)(5)

       Plaintiffs argue that my finding that there were grounds for dismissal pursuant to Rule

12(b)(5) and Rule 4(m) for failure to timely effect service on the NAN Defendants was clear

error, and therefore I should reconsider the June Order. This argument fails for two reasons.

First, Plaintiffs’ argument relies on their representation that I had granted them an extension

during a conference on December 8, 2016. (Doc. 109, at 2.) Plaintiffs urge me to review the




                                                     4
transcript of that conference to determine “what transpired.” (Id. at 3.) I have reviewed the

December 8, 2016 transcript, and I reiterate the finding I made on June 5, 2018 that “I did not

make any rulings regarding an extension of time to serve pursuant to Rule 4(m)” during the

December 8, 2016 conference. (Doc. 107, at 15.) Plaintiffs have failed to demonstrate clear

error.

         Second, and more importantly, this argument fails because, even if Plaintiffs were correct

that I had granted an extension (they are not), it would not be sufficient grounds for

reconsideration. Reconsideration “will generally be denied unless the moving party can point to

[matters] that might reasonably be expected to alter the conclusion reached by the court.”

Shrader, 70 F.3d at 257. In my June Order, I explicitly stated that “[e]ven if the complaint were

properly served, however, because Plaintiffs have failed to state any plausible claims, the action

would be dismissed pursuant to Rule 12(b)(6) . . . .” (See Doc. 107, at 14; see also id. at 2

(“[Defendants’] motions to dismiss are GRANTED under Federal Rule of Civil Procedure

12(b)(6).”).) Therefore, whether or not I granted an extension of the deadline to serve is of no

moment in this context, because the fact of the extension would not have altered the conclusion I

ultimately reached.

                B.      First Amendment

         Plaintiffs’ motion argues that the type of agreement alleged to have been entered into

between Plaintiffs and the NAN Defendants is “protected by the First Amendment to the United

States Constitution and therefore cannot be contrary to public policy.” (Doc. 109, at 3.) As

mentioned above, Plaintiffs do not identify any legal or factual authority supporting this position.

Plaintiffs also do not point to the availability of new evidence. The only facts they allege in their

motion (e.g., that Plaintiffs paid $16,000 to NAN and Al Sharpton) were alleged in the Third




                                                     5
Amended Complaint, (Doc. 81 ¶¶ 15–20), and I considered them in the June Order. (Doc. 107,

at 4–6, 17–18.)

        To the extent that Plaintiffs argue that my finding that the alleged agreement, if enforced,

was incorrect as a matter of law, their motion must be construed as an appeal and dismissed as

untimely. See Stevens v. Miller, 676 F.3d 62, 67 (2d Cir. 2012) (“In no circumstances . . . may a

party use a Rule 60(b) motion as a substitute for an appeal it failed to take in a timely fashion.”).

To the extent that Plaintiffs wish to raise a new argument that the First Amendment prohibits a

finding that the alleged agreement would be contrary to public policy, that argument is

precluded. See Associated Press, 395 F. Supp. 2d at 19 (a motion for reconsideration is not an

“opportunity for making new arguments that could have been previously advanced”). In support

of their motions to dismiss, both Defendants argued that the alleged contract would be contrary

to public policy. (Docs. 88, at 22; 90, at 9–10.) In the briefs filed in opposition to Defendants’

motions, Plaintiffs never raised an argument based on the First Amendment. (See Docs. 94–

100.)

               C.      Due Process

        Plaintiffs also argue that dismissing the Third Amended Complaint “without granting the

Plaintiff’s [sic] an opportunity to develop their case by way of discovery and trial implicated due

process.” (Doc. 109, at 3.) It is unclear from Plaintiffs’ motion whether they are challenging:

(1) the constitutionality of Federal Rule of Civil Procedure 12(b)(6) itself ; or (2) my

determination that the Third Amended Complaint failed to establish a valid contract or the

elements of a tortious interference claim. Plaintiffs provide no authority in support of the first

interpretation, and I am aware of no court that has found Rule 12(b)(6) to be facially

unconstitutional.




                                                      6
       The second interpretation amounts to a reargument of a position already taken during the

motion to dismiss briefing. This interpretation thus consists of precisely the sort of repetition of

an argument that cannot form the basis for reconsideration. See Kubicek, 2014 WL 4898479, at

*2 (“Plaintiff cannot succeed here by offering ‘substantially the same argument that she offered

on the original motion.” (quoting Heffernan v. Straub, 655 F. Supp. 2d 378, 381 (S.D.N.Y.

2009))); Tatum v. City of N.Y., No. 06 Cv. 4290(BSJ)(GWG), 2009 WL 976840, at *2 (S.D.N.Y.

Apr. 9, 2009) (rehashing of previous arguments, demeaning evidentiary value of testimony, and

asserting that the court may have overlooked controlling case law or the record as a whole, was

“precisely the type of practice that is not permitted in a motion for reconsideration” (internal

quotation marks omitted)).

               Conclusion

       For the reasons stated herein, Plaintiff’s motion for reconsideration is DENIED. The

Clerk of Court is directed to terminate the open motion at Document 109.

SO ORDERED.

 Dated: December 17, 2018
        New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge




                                                     7
